UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 15-2052


TAJUDIN JARALLAH,

                Plaintiff - Appellant,

          v.

WARREN THOMPSON; JILL BROWN; MAURICE JENOURE; DINA ZAIKOUK;
DAN KELLY; MAJID ZAGHARI; FRANKLIN SORUCO; ERIK ROBINSON;
TIFFANY BLAKNEY; BOWIE STATE UNIVERSITY; MORGAN STATE
UNIVERSITY; PRINCE GEORGE’S COMMUNITY COLLEGE,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, Senior District
Judge. (8:14-cv-01772-DKC)


Submitted:   December 17, 2015             Decided:   December 21, 2015


Before DIAZ and HARRIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Tajudin Jarallah, Appellant Pro Se.       Thomas Patrick Dowd,
LITTLER MENDELSON PC, Washington, DC; Corlie McCormick, Jr.,
OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Thomas Faulk,
Assistant Attorney General, Baltimore, Maryland; Vincent Daniel
Palumbo, Jr., PALUMBO LAW GROUP, LLC, Fort Washington, Maryland,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     Tajudin      Jarallah      appeals       the   district     court’s     order

entering    judgment     in   Defendants’       favor     on   Jarallah’s    civil

claims against Defendants, including his claims under Title VII

of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e

to 2000e-17 (2012) (“Title VII”).               We have reviewed the record

and find no reversible error.             Accordingly, we grant Jarallah’s

motion to file an informal supplemental brief and we affirm the

district court’s       order. *    Jarallah v. Thompson,           No. 8:14-cv-

01772-DKC   (D.    Md.   Aug.     17,   2015).       We    dispense   with    oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                        AFFIRMED




     * Although the district court did not apply the hybrid test
for determining Title VII joint employment, see Butler v. Drive
Auto. Indus., 793 F.3d 404, 408-10, 414-15 (4th Cir. 2015), the
record confirms the district court’s conclusion that the
institutional Defendants were not Jarallah’s “employer” under
Title VII.



                                          3